DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/20/21 have been fully considered but they are not persuasive.
On page 11 Applicant argues the specification has support for the “adjustable housing” since the specification has been amended to recite “a housing” (support being in [0129], [0148] and Figures 26 and 37a). Applicant argues support for the “rod” is in paragraphs [0129], [0148], and Figures 26 and 37a) as “a second portion including a rod”. Applicant argues the “first magnet” and “second magnet” have support in paragraphs [0148] and Figure 37a as “magnet 3703 and magnet 3706”. 
The Examiner respectfully disagrees and notes to Applicant that  “housing” is not the same as an “adjustable housing”. A “first magnet” and “second magnet” are not the same thing as “magnet”. The Examiner reminds Applicant that the specification objection is due to lack of antecedent basis for the claim terms, not a statement that Applicant doesn’t have support for the structures. The terms in the claim should match the terms in the specification to overcome this objection. The Examiner notes that since the specification has so many recitations of housing (i.e. “hollow housing”, “housing 464”, “first housing”, “second housing”, “implant housing”, “housing of the external adjustment device”, etc.) it is important to specify which is the “adjustable” housing. dozens of recitations of different “magnets” (i.e. “permanent magnet”, “external magnets”, “internal permanent magnet”, “magnets”, etc.), each with a different item number, it is essential that Applicant specify which is the “first” and the “second” magnet.
On pages 11-12 Applicant argues that drawings support the “first magnet” and “second magnet” since they are seen in Figure 37a. 
The Examiner respectfully disagrees, and notes that Figure 37a only shows a “magnet 3703” and “magnet 3706”. As the Examiner best understands the specification, neither of these represent the first magnet or the second magnet. Applicant is required to amend the specification so claim terms are matching the specification in order to overcome this objection.
On page 12 regarding 112a rejections Applicant argues that instead of canceling the new matter from rejected claims 17-20, 28-33, and 36, Applicant has added the new matter to the specification. Applicant states that support for the magnet being “fixed” is in Figure 37a.
The Examiner respectfully notes that a figure cannot (and figure 37a does not) provide support for the “lead screw including a second magnet disposed at a second end of the lead screw opposing the first end such that the second end of the lead screw is in a fixed axial position relative to the magnet”, since Figure 37a does not show movement or non-movement. The claims remain rejected, and a new matter specification objection is now of record. See objection below.
On page 12 Applicant argues amendments overcome the 112b rejections.
The Examiner respectfully agrees and withdraws 112b rejections.

The Examiner respectfully disagrees, noting that without explanation, it is unclear why Applicant believes this overcomes the rejection of record, which is accordingly maintained.

Specification
The amendment filed 01/20/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

    PNG
    media_image1.png
    111
    736
    media_image1.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20, 28-33, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 17 and 30 are rejected for having new matter, since the originally filed specification does not have support for the lead screw including a second magnet disposed at a second end of the lead screw opposing the first end such that the second end of the lead screw is in a fixed axial position relative to the first magnet.
The claims further do not have support for the second magnet being “axially fixed relative to the first magnet”. The originally filed specification does not have support for distinguishing how the first magnet is moving (or not) with respect to the second magnet.  
Remaining claims are rejected for having new matter, since they depend from these claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-30, 28-33, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claims 17 and 30 are indefinite for claiming the second magnet is configured to be monitored by an “external sensor” but it is unclear whether or not this “external sensor” is a part of the claimed “medical implant” but simply located on an “external” side thereof (or external to just the second magnet itself), or whether this “external magnet” is not actually a part of the claimed implant, but rather is separate from the implant. 
Remaining claims are rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-20, 28-33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 20090112207 A1), hereinafter known as Walker.
Regarding claim 17-20 Walker discloses a medical implant for magnetic adjustment within a body of a patient (The Examiner notes that all italicized portions of the claims are recited as "intended uses" or “functional limitations” of the claimed "medical implant". The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). Unless otherwise indicated, the Examiner understands the implant of Walker to be capable of performing these intended uses or functional limitations, and does not believe elaboration is required for the Applicant to understand how.) comprising:
a rod (146) configured to be coupled to a first location within the body of the patient;
a housing (150) configured to be coupled to a second location within the body of the patient, and having a first magnet disposed within the housing (218; [0088], [0090]) and being configured to revolve around an axis (the Examiner notes that the first magnet is “capable” or “configured” to revolve around any axis around which it is turned (see the rejection above regarding “intended uses”. See also [0088] and [0090]), the housing being configured to telescopically receive the rod ([0088], Figure 6c); and 
a lead screw (226) mechanically coupled to the first magnet at a first end of the lead screw (Figure 6d shows the lead screw 226 bottom end coupled to the first magnet 218 via a gear box), 
the (part of the implant including the) lead screw including a second magnet such that the second end of the lead screw is in a fixed axial position relative to the first magnet ([0093] Hall-effect magnets; the Examiner notes that this second magnet (one of the two Hall-effect magnets) is inherently fixed relative to the first magnet, and a second (unclaimed) Hall-effect magnet is , wherein the second end of the lead screw is threadingly coupled with the rod (Figure 6c), such that upon rotation of the first magnet due to an applied magnetic field, the lead screw and the second magnet rotate thereby causing the rod to displace relative to the housing ([0090]),
wherein the second magnet is axially fixed relative to the first magnet ([0093] Hall-effect magnets; the Examiner notes that this second magnet (one of the two Hall-effect magnets) is inherently fixed relative to the first magnet) and the second magnet is configured to be monitored by an external sensor to determine a number of rotations of the lead screw (as the Examiner best understands, this “external sensor” is not a part of the claimed “medical implant” but is simply a sensor “intended” to measure rotations of the lead screw. Since this is not a part of the positively claimed invention, the second magnet only needs to be capable of being monitored by an external sensor for determining rotations (see explanation above regarding “intended uses”). Since a second Hall-effect magnet is capable of being moved relative to the second magnet (the first of the two Hall-effect magnets), the second magnet is understood to be capable of being monitored by an external sensor which could determine rotations of the lead screw);
wherein a force can be determined by comparing an amount of rotation of the lead screw to an amount of rotation of the applied magnetic field, wherein the force is selected from the group consisting of a compression force, distraction force, tensile force, and a rotation force, 
wherein the force comprises an amount of force applied to the first location and the second location within the body of the patient,
 and wherein the force is derived at least in part from a magnetic coupling torque applied to the first magnet by the internal permanent magnet by the applied magnetic field (The claim limitations with regards to a force appear not to have anything to do with the claimed “implant”. The “implant” is understood capable of performing in conjunction with this “force”.),
but is silent with regards to specifically where the second magnet is disposed.
However, regarding claim 17 Walker discloses that the hall effect magnets which move axially in relation to each other, as the lead screw 226 rotates, which determines the “current adjustment setting of the distraction device 140” indicates that one magnet of the two Hall-effect magnets is inherently present on the telescoping rod 146, while the other must inherently be present somewhere within/anchored to the housing 150 in order to measure the distance between the different parts of the implant as the rod moves in/out of the housing as is disclosed in [0088] and [0090]. The Examiner notes that Walker does not disclose that the second magnet (one of the Hall-effect magnets) is specifically present on the lead screw, and disposed at a second end of the lead screw opposing the first end. 
claim 17 the Examiner notes that it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, since Walker is not specific to where the second magnet (one of the Hall-effect magnets) is positioned other than disclosing that one is on the part of the rod with the housing 150 and lead screw 226 (inherent based upon the descriptive function of the Hall-effect magnets [0093])), the person of ordinary skill in the art would have found it obvious to modify Walker by having the second magnet positioned on the lead screw at a second end thereof as is claimed. Such a rearrangement of parts is not essential to the structure of the invention, does not affect the function thereof, is not disclosed as solving any particular problem of the prior art, and otherwise is not mentioned in Applicant’s specification as being located for any particular reason other than that which is already disclosed by Walker ([0093]).  Furthermore, the device would appear to work equally well as is disclosed by Walker, with the second magnet generally placed anywhere on the part of the implant with the housing 150. The Examiner understands that a person of ordinary skill in the art would have been motivated to place the second magnet on any part of the non-moving housing 150, since it would achieve the same function/result as placing it on one end of the screw as is claimed. 
Regarding claim 28 Walker teaches the implant of claim 17 substantially as is claimed,
wherein Walker further discloses the applied magnetic field is provided by an external adjustment device that is positioned external to the body of the patient (this is not a part of the claimed implant and thus does not further limit the claims drawn to the implant).
Regarding claim 29 Walker teaches the implant of claim 28 substantially as is claimed,
wherein Walker further discloses the external adjustment device comprises an array of hall-effect sensors electronically tethered to the external adjustment device and configured to determine the amount of rotation of the lead screw (the hall-effect sensor array and external adjustment device are not a part of the positively claimed “medical implant”).
Regarding claim 30-33 see the rejections to claim 17-20 above,
wherein a number of rotations of the second magnet is equal to a number of rotations of the lead screw (the Examiner notes the “number of rotations” of the second magnet is capable of being equal to a number of rotations of the lead screw (this is a “functional” limitation of the claims which the second magnet and lead screw are capable of meeting)).
Regarding claim 36 see the rejection to claim 28 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/26/21